Opinion by
Kincheloe, J.
On the authority of United States v. Marshall Field (25 C. C. P. A. 308, T. D. 49422) certain of the protests were dismissed for want of jurisdiction. As to one entry the plaintiff contends that it relates to old rags and other waste materials not taxable under the Agricultural Adjustment Act, and that therefore it should be treated as an ordinary illegal exaction or assessment by the collector. It was found that the issue relates to the imposition of a compensating tax under the provisions of the Agricultural Adjustment Act. Following Androvette v. United States (C. D. 63) the court dismissed this protest also.